1

2

3

4

5

6

7

8

9

10

11

12
                            UNITED STATES BANKRUPTCY COURT
13                          WESTERN DISTRICT OF WASHINGTON
14     In re:                                        CASE NO. 19-42613-MJH
15     ROSEMARY HIBBLER,                             ORDER EXTENDING THE DEADLINE
16                                  Debtor.          FOR FILING COMPLAINTS TO
                                                     DETERMINE DISCHARGEABILITY
17
                                                     [PROPOSED]
18

19
            THIS MATTER came for consideration upon the Motion (“Motion”) of the State of
20
     Washington, Office of the Attorney General (AGO), an interested party in the bankruptcy of
21
     Rosemary Hibbler, (“Debtor”) pursuant to Fed. R. Bank. P. 4007 and 9013, and Local
22
     Bankruptcy Rule 9013-1, for an order extending the deadline for the AGO to file a complaint to
23
     determine dischargeability of particular debts under 11 U.S.C. § 523(a)(2), (4), or (6) for an
24
     additional 60 days, through and including January 17, 2020.
25

26

      [PROPOSED] ORDER EXTENDING THE                                  ATTORNEY GENERAL OF WASHINGTON
                                                                           Consumer Protection Division
      DEADLINE FOR FILING COMPLAINTS TO                                    800 Fifth Avenue, Suite 2000
      DETERMINE DISCHARGEABILITY - 1                                         Seattle, WA 98104-3188
                                                                                  (206) 464-7744

     Case 19-42613-MJH       Doc 36-2    Filed 11/15/19     Ent. 11/15/19 13:19:41       Pg. 1 of 2
1           The Court has considered the Motion and Declaration of Lynda Atkins in support thereof,

2    objections to the Motion and declarations in support thereof, if any, the AGO’s reply in support,

3    the records and files herein, and the arguments of the parties, if any.

4           Based upon the foregoing, it is hereby ORDERED that the State’s Motion is GRANTED.

5    The Court FURTHER ORDERS that the deadline for the State to object to the Debtor’s discharge

6    under 11 U.S.C § 523 is hereby extended pursuant to Fed. R. Bankr. P. 4007 to and through

7    January 17, 2020.

8                                              ///END OF ORDER///

9

10   Presented by:

11

12   ROBERT W. FERGUSON
     Attorney General
13

14   By /s/ Lynda Atkins
        LYNDA ATKINS, WSBA #52396
15
        HEIDI C. ANDERSON, WSBA #37603
16      Assistant Attorneys General
        800 Fifth Avenue, Suite 2000
17      Seattle, WA 98104-3188
        Phone: 206.464.7745
18
     Attorneys for State of Washington,
19
     Office of the Attorney General
20

21

22

23

24

25

26

      [PROPOSED] ORDER EXTENDING THE                                      ATTORNEY GENERAL OF WASHINGTON
                                                                               Consumer Protection Division
      DEADLINE FOR FILING COMPLAINTS TO                                        800 Fifth Avenue, Suite 2000
      DETERMINE DISCHARGEABILITY - 2                                             Seattle, WA 98104-3188
                                                                                      (206) 464-7744

     Case 19-42613-MJH        Doc 36-2      Filed 11/15/19     Ent. 11/15/19 13:19:41        Pg. 2 of 2
